Title: To Benjamin Franklin from James Parker: Bond, 1 August 1765
From: Parker, James
To: Franklin, Benjamin



[August 1, 1765]
  Know all Men by these Presents, That  I, James Parker of the Township of Woodbridge, in East New Jersey Printer am  held and firmly bound unto  Benjamin Franklin, Esq. of the City of Philadelphia  in the Sum of  One Hundred and Thirty One Pounds four Shillings  lawful Money of  Great Britain  to be paid to the said  Benjamin Franklin his  certain Attorney, Executors, Administrators or Assigns. To which Payment well and truly to be made  I bind myself, my  Heirs, Executors and Administrators, firmly by these Presents. Sealed with Seal Dated the  First  Day of  August  in the Year of our Lord One Thousand Seven Hundred and  Sixty five  and in the  Fifth  Year of the Reign of our Sovereign Lord  George the Third,  by the Grace of God King of Great Britain, &c.
  The Condition of this Obligation is such, That if the above-bounden  James Parker his  Heirs, Executors, Administrators, or any of them, shall and do well and truly pay, or cause to be paid, unto the above-named  Benjamin Franklin, or to his  certain Attorney, Executors, Administrators or Assigns, the just and full Sum of  Sixty five pounds Twelve Shillings Sterling,  lawful Money, as aforesaid, on the  First Day of August next ensuing, with Interest from the Date hereof, and that  without any Fraud or further Delay, then the above Obligation to be void, or else to be and remain in full Force and Virtue.



Sealed and Delivered
James Parker [Seal]

  
    in the Presence of 
  
  
    Anthony Car
  
  
    Lewis Jones
  




[On the second page:] Philadelphia. Jan. 25. 1766
Received of James Parker Forty-one pounds, five Shillings Philadelphia Money on Account of the within Bond. Exchange being 165 is supposed to be equal to Twenty five Pounds Sterling
per D Franklin


[On the third page:] This Bond is given on this Occasion
The first of February 1765 Benjamin Franklin paid a Debt for James Parker to Wm. Strahan, in London, of £163 13s. Sterl. On advice thereof James Parker repaid to Mrs. Franklin in Phila. £100 Sterl. and the Interest of the other £63 13s. Sterl. being computed to the Day of the Date of this Bond, it is executed for the Payment thereof.
[On the fourth page:]
  Endorsed: J Parker’s Bond to B. Franklin for £65 12s. Sterl. dated Aug 1. 1765

